Exhibit 10.2

THE TUBE MEDIA CORP.


 
March 6, 2006      


Mr. John E. Reardon, President    
Tribune Broadcasting Company
435 North Michigan Avenue, Suite 1800
Chicago, IL 60611



Re:
Charter Affiliation Agreement (the “Agreement”) dated as of March 6, 2006 by and
between The Tube Music Network, Inc. (“Network”) and Tribune Broadcasting
Company (“Affiliate”)



Dear Mr. Reardon:


As an inducement to Affiliate to enter into the Agreement, and in consideration
of Affiliate’s obligations in the Agreement, including but not limited to, the
obligation to transmit the Service on broadcast television stations listed on
Exhibit A of the Agreement, this letter shall confirm our agreement respecting
additional consideration to be provided by Network to Affiliate. All capitalized
terms used and not otherwise defined herein shall have the meanings as set forth
in the Agreement. Unless terminated earlier, the provisions of this letter shall
terminate upon the expiration or earlier lawful termination of the Agreement,
other than paragraph 7 herein which shall terminate twelve (12) months after the
expiration or earlier lawful termination of the Agreement.


Network hereby agrees to provide Affiliate with the consideration set forth
below, all such consideration to be in addition to that consideration set forth
in the Agreement, including but not limited to as specified in Exhibit D
thereof.


1.  Consideration. The Tube Media Corp. (“Tube Media”), the parent company of
Network, shall provide Affiliate with warrants to purchase shares of common
stock of Tube Media in the following amounts and upon the following occurrences.
Each warrant shall be in the form attached as Exhibit 1 hereto. Each warrant
will expire on the earlier of (i) the tenth anniversary of the issuance of the
pertinent common stock purchase warrant, or (ii) the termination or expiration
of the Agreement (including any renewal periods):


(a)  Within ten (10) days after the execution of the Agreement, Affiliate shall
receive a common stock purchase warrant to acquire [XXXXX]*shares of Tube
Media’s common stock, at a purchase price of two dollars and twenty-five cents
($2.25) per share;
 

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.


1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
(b)  Upon Affiliate’s transmission of the Service to Stations in DMAs that
represent seventy-five percent (75%) of all TV Households (as defined in the
Agreement) in the DMAs where Affiliate owns and/or operates Broadcast Television
stations (“Affiliate DMAs”), Affiliate shall receive a common stock purchase
warrant to acquire [XXXXX]*shares of Tube Media’s common stock, at a purchase
price of two dollars and fifty cents ($2.50) per share.


2.  Additional Consideration. Tube Media will provide Affiliate grants of common
stock on the terms and conditions as expressly set forth in the Securities
Issuance Agreement (the form of which is attached hereto as Exhibit 3), which
shall contain provisions as follows:


(a)  Within ten (10) days after the execution of the Agreement, Tube Media will
issue to Affiliate [XXXXX]* shares of common stock of Tube Media.


(b)  Tube Media will issue to Affiliate additional shares of common stock at the
rate of [XXXXX]* shares of Tube Media common stock for each eleven million
(11,000,000) TV Households (or pro rata portion if less than eleven million
(11,000,000) TV Households) that first receive the Service as a result of a
launch of the Service on a Station pursuant to the Agreement; provided, however,
that TV Households that receive the Service in DMAs with fewer than one hundred
thousand (100,000) TV Households shall not be included in the calculation of “TV
Households” solely for purposes of this paragraph 2(b). A schedule of TV
Households in current Affiliate DMAs and the number of shares of common stock to
be issued within twenty (20) days after launch of the Service in each Affiliate
DMA is set forth in Exhibit 2 hereto.


(c)  In the event Affiliate launches the Service on any Acquired Station, or on
an Affiliate Broadcast Television station in the New Orleans DMA, Tube Media
shall issue additional shares of Tube Media common stock to Affiliate at the
same ratio and subject to the same restrictions set forth in paragraph 2(b)
above, in each case, within twenty (20) days after the launch of the Service on
such Acquired Station or on such Affiliate Broadcast Television station in the
New Orleans DMA, as the case may be; provided, however, that in no event shall
more than an aggregate of [XXXXX]* shares be issued pursuant to this paragraph
2.


(d)  All shares issued to Affiliate hereunder will be duly authorized, and when
issued hereunder, will be validly issued, fully paid and non-assessable. The
shares will not be registered under the Securities Act of 1933, as amended. All
such shares shall be issued pursuant to the Securities Issuance Agreement in the
form attached hereto as Exhibit 3. With respect to the issuance of any
securities hereunder, Affiliate represents and warrants that it is an accredited
investor, as such term is defined in Regulation D of the Securities and Exchange
Act and that the Affiliate has such knowledge and experience in financial,
investment and business matters so as to be capable of evaluating the merits and
risks of the proposed investment.  Affiliate hereby agrees to execute such
documents as may be reasonably necessary and appropriate, and as requested by
Tube Media, to permit compliance with state and federal securities laws.
Affiliate is hereby granted piggyback registration rights with respect to all
shares issued hereunder.
 

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.


2
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
(e)  Tube Media represents and warrants that Exhibit 4 hereto sets forth the
complete capitalization of Tube Media, including a listing of all outstanding
equity securities, securities convertible into or exchangeable for equity
securities, and any outstanding rights to purchase such securities.


3.  [XXXXX]*.  In consideration of, and subject to, Affiliate’s distribution of
the Service on each of the Stations covered by the Agreement, and Affiliate’s
continued transmission of the Service throughout the Term in accordance with the
terms of the Agreement, Network shall pay Affiliate a [XXXXX]* each calendar
quarter during the Initial Term (the “[XXXXX]*”) based on the number of [XXXXX]*
Subscribers (as defined below) in the DMAs of the Stations transmitting the
Service pursuant to the Agreement. The [XXXXX]*, if any, shall be payable at the
end of each calendar quarter for the three months contained in such calendar
quarter as set forth below in this paragraph 3; provided, however that if the
Agreement commences and/or the requirement to pay the [XXXXX]* terminates on a
date other than the first or last day of a calendar quarter, respectively, then
the [XXXXX]* for such calendar quarter shall be prorated based on the number of
days in such calendar quarter that the Agreement is in effect and an MVPD is
distributing the Service in the DMA of a Station transmitting the Service. The
[XXXXX]* for each quarter during the Initial Term shall be determined by
[XXXXX]* by the number of [XXXXX]* Subscribers. The number of “[XXXXX]*
Subscribers” shall be equal to the average of the number of Digital Cable
Subscriber Households (determined in accordance with subparagraph 3(a) below) as
of the last day of the quarter preceding the quarter at issue and the number of
Digital Cable Subscriber Households as of the last day of the quarter at issue.
For each quarter during calendar years 2008-2011 in which a portion of the
[XXXXX]* is payable, the number of [XXXXX]* Subscribers for which the [XXXXX]*
will be payable shall be capped at the number of Digital Cable Subscriber
Households (determined in accordance with subparagraph 3(a) below) as of
December 31, 2007.

 
 

 

        (a)
(i)
For purposes of calculating the [XXXXX]*, the number of “Digital Cable
Subscriber Households” in the DMA(s) of each Station transmitting the Service
shall equal the number of Digital Cable Subscriber Households as set forth in
the certified report supplied by each MVPD distributing the Service (as
described in Section 7(a) of the Agreement).

     

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.


3
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
 

 
(ii)
In the event that the total number of linear digital video subscribers served by
an MVPD that distributes the Service is not broken out by DMAs in such MVPD’s
reported data, then, for purposes of this paragraph 3, the number of Digital
Cable Subscriber Households for such non-reporting MVPD shall be equal to the
product of (x) the number of TV Households receiving linear video services from
such MVPD’s systems that carry the Service in the pertinent DMA as set forth in
a Nielsen report such as FOCUS multiplied by (y) the National Digital Cable
Penetration Percentage most recently reported by such MVPD. The “National
Digital Cable Penetration Percentage” shall be equal to the quotient of (i) the
total number of subscribers to linear digital video services as most recently
publicly reported by such MVPD, divided by (ii) the total number of TV
Households receiving linear video services from such MVPD as most recently
publicly reported by such MVPD.




 
(iii)
In the event that a particular MVPD does not report its total number of
subscribers to linear digital video services and total number of TV Households
receiving linear video services, then, for purposes of this paragraph 3, the
number of Digital Cable Subscriber Households for such non-reporting MVPD shall
be equal to the product of (x) the number of TV Households receiving linear
video services served by such MVPD’s systems that carry the Service as set forth
in a Nielsen report such as FOCUS multiplied by (y) a national digital cable
penetration estimate from Kagan Research, LLC.




 
(iv)
In the event that a more accurate independent publicly available source for
determining the number of television households that receive the Service through
a subscription cable service hereafter becomes available, the parties may
mutually agree to use such source in lieu of the foregoing.

     

 
(b)  For each calendar year for which a [XXXXX]* is payable, a running balance
sheet of the [XXXXX]* will be maintained and reconciled on a quarterly basis as
follows:
 

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.


4
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 

  (i) If at the end of any calendar quarter during the Initial Term, the sum of
the aggregate Affiliate Advertising Share and aggregate Affiliate Transactional
Share (“Total Revenue”) for such calendar quarter equals or exceeds the [XXXXX]*
due and payable for such calendar quarter, then Network shall pay the Total
Revenue in accordance with the provisions of Exhibit D to the Agreement and
shall not pay Affiliate any additional amounts during such calendar quarter
(i.e., no portion of the [XXXXX]* shall be due or payable for such quarter),
provided that Network may carry forward to subsequent calendar quarters during
such calendar year the amount by which Total Revenue exceeds the portion of the
[XXXXX]* that would otherwise have been payable for that or any subsequent
calendar quarter(s). In no event will any dollar amount(s) payable to Affiliate
be carried forward past the expiration of the Initial Term. The following table
provides an illustration of the carry-forward concept and assumes the [XXXXX]*
for the calendar year is $[XXXXX]* (payable in four equal $[XXXXX]* installments
over such calendar year), and Total Revenue of $[XXXXX]* for the first quarter,
$[XXXXX]* for the second quarter, $[XXXXX]* for the third quarter, and $[XXXXX]*
for the fourth quarter of such calendar year.

 
Calendar Quarter:
 
[XXXXX]*
 
Total Revenue:
 
Amount Paid:
 
Carry Forward:
                 
1
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
2
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
3
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
4
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*

*Not to be carried forward to the following calendar year
 

  (ii)  If, at the end of any calendar quarter during the Initial Term, the
Total Revenue for such calendar quarter is less than the [XXXXX]*., then Network
shall, in lieu of the Total Revenue payment, pay the portion of the [XXXXX]* due
for such quarter, provided that Network may recoup the [XXXXX]* paid in such
quarter against subsequent calendar quarters during such calendar year if the
Total Revenue in future quarter(s) exceeds the [XXXXX]* payable for such
quarter(s). In no event will any dollar amount(s) payable to Affiliate be
carried forward past the expiration of the Initial Term. The [XXXXX]* for a
quarter, if paid in lieu of the Total Revenue Payment, shall be due and payable
no later than forty-five (45) days following the end of such quarter. The
following table provides an illustration of the recoupment concept and assumes
the [XXXXX]* for the calendar year is $[XXXXX]* (payable in four equal $[XXXXX]*
installments over such calendar year), and Total Revenue of $[XXXXX]* for the
first quarter, $[XXXXX]* for the second quarter, $[XXXXX]* for the third
quarter, and $[XXXXX]* for the fourth quarter of such calendar year.

 

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.


5
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon

 
Calendar Quarter:
 
$[XXXXX]*
 
Total Revenue:
 
Amount Paid:
 
Recoupment:
                 
1
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
2
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
3
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
4
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*
 
$[XXXXX]*

*Not to be carried forward to the following calendar year


4.  Other Terms.


(a)  Network is a wholly-owned subsidiary of Tube Media, and Tube Media shall
maintain it or its successor’s existence separate from Tube Media for the term
of the Agreement. Tube Media shall not issue any equity in Network (or
securities exchangeable for or convertible into equity of Network) during the
Term, including any renewal periods.


(b)  Tube Media is open to discussion with Affiliate with respect to other
financial investment opportunities between Tube Media, Network and Affiliate.
Tube Media hereby grants Affiliate a preemptive right regarding future issuances
of equity securities of Tube Media (or securities convertible into or
exchangeable for equity of Tube Media), pursuant to which, if Tube Media
proposed to issue equity securities (or securities convertible into or
exchangeable for equity securities), it will give notice to Affiliate and
Affiliate will have the right to purchase that number of such securities so as
to maintain its then-current percentage interest in Tube Media, on the same or
equivalent terms and conditions, including, without limitation, monetary terms
and conditions, upon which such securities are being issued by Tube Media. This
preemptive right will not apply to issuances of shares of common stock by Tube
Media (i) as payment for services so long as the aggregate amount of all such
issuances does not exceed 10% of the total number of shares of common stock
outstanding as of the date of this letter agreement and so long as each share is
valued at no less than one dollar and fifty cents ($1.50), (ii) to other
distributors of the Service so long as the aggregate amount of all such
issuances does not exceed [XXXXX]*shares, (iii) to satisfy existing obligations
of Tube Media to issue equity as described on Exhibit 4 hereto, (iv) pursuant to
Tube Media’s 2004 Stock Option and Stock Incentive Plan or any other equity
incentive plan approved by Tube Media’s shareholders, including issuances of
equity securities convertible into or exchangeable for shares of Tube Media
common stock pursuant to any such plan; provided, that the maximum number of
shares of Tube Media common stock issuable under any such plan shall not exceed
10% of the outstanding shares of Tube Media common stock as of the date such
plan is approved by Tube Media’s shareholders, or (v) in connection with a
merger or consolidation where Tube Media is the surviving corporation or an
acquisition of the stock or assets of a third party by Tube Media. Affiliate
must notify Tube Media of its intent to exercise its preemptive right with
respect to applicable issuances of equity securities by Tube Media within ten
(10) days after receiving notice of such issuances from Tube Media.
 

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.


6
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
5.  Board of Directors  Tube Media hereby grants Affiliate the right to attend
all meetings of the Board of Directors of Tube Media and Network and all
meetings of any committees of such Boards of Directors, in each case, solely as
a non-voting observer, and to receive any information given to such Boards for
so long as the Agreement and any renewal thereof is in effect.


6.  MFN. Network agrees that if, in relation to any third party that distributes
the Service in the United States (“Third Party”), Network or Tube Media during
the Term (i) uses a percentage higher than fifteen percent (15%) to calculate
the Affiliate Advertising Share or Affiliate Transactional Share, or (ii) issues
equity securities or securities exchangeable for or convertible into equity
securities, other than warrants or other similar rights to purchase such
securities, to another distributor of the Service at a ratio more favorable than
[XXXXX]* shares per eleven million (11,000,000) TV Households launched, provided
that such ratio shall be calculated on an aggregate basis with respect to all
such issuances to such other distributor (each, a “More Favorable Provision”),
Network will promptly offer such More Favorable Provision to Affiliate;
provided, however, that if the grant of such More Favorable Provision requires
the performance by such Third Party of any material obligation, term or
condition that is not already being performed by Affiliate, then Affiliate shall
perform such obligation, term or condition in order to receive such More
Favorable Provision. For purposes of this paragraph 6, all TV Households in the
DMA of a Broadcast Television station that distributes the Service and all TV
Households actually receiving the Service shall be deemed to be receiving the
Service.


7.  Confidentiality. Neither Tube Media nor Affiliate nor Network shall disclose
(whether orally or in writing, or by press release or otherwise) to any third
party outside their respective companies (other than their respective officers,
directors and employees, in their capacity as such, and their respective
auditors, consultants, financial advisors, lenders, potential buyers or
investors and attorneys; provided, however, that the disclosing party agrees to
be responsible for any breach of the provisions of this paragraph 7 by any of
such parties) the terms of this letter or any confidential information received
by any representative of Affiliate serving as an observer at meetings of the
Tube Media Board of Directors pursuant to Section 5 of this letter, except, in
each case: (a) to the Auditor as provided in Section 7(d) of the Agreement;
(b) to the extent necessary to comply with the valid order or compulsory process
of an administrative agency or a court of competent jurisdiction, in which event
the party making such disclosure shall so notify the other as promptly as
practicable (and, if possible, prior to making such disclosure); (c) in
accordance with the regulations of the U.S. Securities and Exchange Commission,
any securities exchange or over the counter market on which such party (or its
parent company) is listed, or otherwise as required by law; (d) in order to
enforce its rights pursuant to this letter and/or the Agreement; or (e) if
collectively agreed by Tube Media, Affiliate and Network, in advance of such
disclosure, in writing. Any representative that attends meetings of the Tube
Media Board of Directors pursuant to Section 5 of this letter agreement on
Affiliate’s behalf shall be subject to all confidentiality restrictions
commensurate with those imposed on voting board members as required by any
applicable law and Tube Media’s and Network’s corporate documents as in effect
on the date hereof, and Affiliate will cause any such representative of
Affiliate to comply with the provisions of this paragraph 7. Affiliate will
further cause its representative to execute any standard confidentiality
agreement as may be reasonably required by Tube Media. This paragraph 7 shall
survive the termination of this letter and/or the Agreement.


7
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon

 
8.  Early Termination


(a)  Affiliate shall have the right to terminate the Agreement upon at least
forty-five (45) days’ prior written notice to Network if the Service is being
distributed, in the aggregate, to a Percentage of TV Households (as defined
below) that is less than the “Threshold Percentage of Television Households”
specified opposite the applicable date in the table below; provided, however,
that Affiliate must exercise such right within sixty (60) days after receipt of
the applicable year-end report referenced below or such right shall be deemed
waived. The “Percentage of TV Households” shall mean the percentage obtained by
dividing (i) the number of TV Households deemed to be receiving the Service
pursuant to this paragraph 8(a) by (ii) the number of TV Households in the
United States. For purposes of this paragraph 8(a) only, all TV Households in
the DMA of a full-power television station distributing the Service and all TV
Households actually receiving the Service shall be deemed to be receiving the
Service and all Stations listed on Exhibit A of the Agreement shall be deemed to
be distributing the Service. Network shall provide reports to Affiliate
identifying the Broadcast Television stations broadcasting the Service, the
number of TV Households in the DMA of each such station, and the Percentage of
TV Households as of June 30 and December 31 of each year during the Initial Term
of the Agreement. These reports will be provided to Affiliate no later than
August 15 and February 15, respectively.


(b)  Affiliate shall have the right to terminate the Agreement upon at least
forty-five (45) days’ prior written notice to Network if the Service is being
distributed, in the aggregate, to a Percentage of Cable Households (as defined
below) that is less than the “Threshold Percentage of Cable Households”
specified opposite the applicable date in the table below; provided, however,
that Affiliate must exercise such right within sixty (60) days after receipt of
the applicable year-end report referenced below or such right shall be deemed
waived. The “Percentage of Cable Households” shall mean the percentage obtained
by dividing (i) the number of TV Households deemed to be receiving the Service
pursuant to this paragraph 8(b) from a multiple system operator (“MSO”) by (ii)
the number of TV Households in the United States that receive linear video
television programming services from an MSO. For purposes of this paragraph 8(b)
only, the total number of TV Households subscribing to any services, tier, level
of service or package of services offered by an MSO that carries the Service
shall be deemed to be receiving the Service (regardless of whether the Service
is carried on such tier, level of service or package of services) and each MSO
in the DMA of a Station listed on Exhibit A of the Agreement shall be deemed to
be carrying the Service. Network shall provide reports to Affiliate identifying
the MSOs distributing the Service, the number of TV Households served by each
such MSO, and the Percentage of Cable Households as of June 30 and December 31
of each year during the Initial Term of the Agreement. These reports will be
provided to Affiliate no later than August 15 and February 15, respectively.
 


8
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
Table of Distribution Milestones


 
 
Date
 
Threshold Percentage
 of Television
Households
 
Threshold
Percentage of
Cable Households
         
December 31, 2006
 
50%
 
35%
June 30, 2007
 
75%
 
50%
December 31, 2007
 
80%
 
60%
December 31, 2008
 
80%
 
60%
December 31, 2009
 
85%
 
70%

 
9.  Termination for Breach
 
Notwithstanding the provisions of the Agreement, any breach involving failure to
pay any amount due under this letter must be cured within ten (10) days after
notice. A breach involving Network’s failure to pay an amount due to Affiliate
pursuant to paragraph 3 above shall be deemed a breach as to Affiliate rather
than as to a particular Station or Stations.


10.  Counterparts


This letter may be executed in counterparts, each of which will have the full
force and effect of a fully-executed original. This letter may be executed by
each or either party by delivering signed signature pages thereof to the other
party by facsimile. Any party delivering an executed counterpart of this letter
by facsimile shall also deliver to the other party an original executed
counterpart of this letter, but the failure to do so does not affect the
validity, enforceability or binding effect of this letter.
 


9
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon

 
Please acknowledge your acceptance of the above terms, by signing where
indicated below.
 

Very truly yours,                 THE TUBE MEDIA CORP.    THE TUBE MUSIC
NETWORK, INC.                     By: /s/ John W. Poling  
By:
/s/ Les Garland  

--------------------------------------------------------------------------------

John W. Poling    

--------------------------------------------------------------------------------

Les Garland   Executive Vice President & CFO      President & CEO


ACKNOWLEDGED AND ACCEPTED BY:


TRIBUNE BROADCASTING COMPANY
 

          By: /s/ John E. Reardon  
 
   

--------------------------------------------------------------------------------

John E. Reardon       President      

 
[Signature page:  Letter agreement by and between The TUBE Music Network, Inc.
and Tribune Broadcasting Company]
 

10
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
Exhibit 1
Form of Warrant
 
[The Warrant was filed as an Exhibit to the Form 8-K]
 
 
11
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
Exhibit 2
Television Households by Tribune Market
 
2006 Rank
 
DMA
 
2006
TV HH
 
2006
% US TV HH
 
Shares Issued
Pursuant to ¶2b
                             
1
   
New York
   
7,375,530
   
6.692
%
 
[XXXXX]*
 
2
   
Los Angeles
   
5,536,430
   
5.023
%
 
[XXXXX]*
 
3
   
Chicago
   
3,430,790
   
3.113
%
 
[XXXXX]*
 
4
   
Philadelphia
   
2,925,560
   
2.654
%
 
[XXXXX]*
 
5
   
Boston (Manchester)
 
 
2,375,310
   
2.155
%
 
[XXXXX]*
 
7
   
Dallas - Ft. Worth
   
2,336,140
   
2.120
%
 
[XXXXX]*
 
8
   
Washington DC (Hagerstown)
 
 
2,252,550
   
2.044
%
 
[XXXXX]*
 
9
   
Atlanta
   
2,097,220
   
1.903
%
 
[XXXXX]*
 
10
   
Houston
   
1,938,670
   
1.759
%
 
[XXXXX]*
 
13
   
Seattle- Tacoma
   
1,701,950
   
1.544
%
 
[XXXXX]*
 
17
   
Miami - Ft. Lauderdale
   
1,522,960
   
1.382
%
 
[XXXXX]*
 
18
   
Denver
   
1,415,180
   
1.284
%
 
[XXXXX]*
 
19
   
Sacramento - Stockton - Modesto
   
1,345,820
   
1.221
%
 
[XXXXX]*
 
21
   
St. Louis
   
1,222,380
   
1.109
%
 
[XXXXX]*
 
23
   
Portland, OR
   
1,099,890
   
0.998
%
 
[XXXXX]*
 
25
   
Indianapolis
   
1,053,750
   
0.956
%
 
[XXXXX]*
 
26
   
San Diego
   
1,026,160
   
0.931
%
 
[XXXXX]*
 
28
   
Hartford & New Haven
   
1,013,350
   
0.919
%
 
[XXXXX]*
 
39
   
Grand Rapids - Kalamazoo - Battle Creek
   
731,630
   
0.664
%
 
[XXXXX]*
 
41
   
Harrisburg - Lancaster - Lebanon - York
   
707,010
   
0.641
%
 
[XXXXX]*
 
55
   
Albany - Schenectady - Troy
   
552,250
   
0.501
%
 
[XXXXX]*
 
TOTALS
         
43,660,530
   
39.614
%
 
[XXXXX]*
                             
TOTAL US TV HH
         
110,213,910
   
100.000
%
     

 
 
Source: Nielsen Media Research 2005-2006 Local Market Universe Estimates
 
 
12
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon
 
Exhibit 3
Form of Securities Issuance Agreement
 
[The Securities Issuances Agreement was filed as an Exhibit to the Form 8-K]
 
 
 
 
13
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

March 6, 2006      
Mr. John E. Reardon

Exhibit 4
Capitalization of The Tube Media Corp.
 
[Intentionally Omitted]
 
 
 
14
1451 West Cypress Creek Road, Suite 300 , Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

 




 